Ejectment only lies for something tangible, something of which the possession may be delivered by the sheriff to the plaintiff.
The claim of a right to use a wharf situated on the margin of a canal basin, for the purpose of loading and unloading boats, carrying wheat and flour to and from the mill of the claimant adjoining the wharf, as an easement appurtenant to the mill, in common with a similar right in others, and the occasional exercise of such right or claim, do not constitute such possession or claim of interest, in lands, as to subject the claimant to an action of ejectment.
*205The acceptance of a lease and the payment of rent for the nse of such wharf, do not, after the expiration of the term, estop the lessee from asserting a right to use it without the consent of the lessor.
In this case, the court held that the defendant established his right to the easement claimed, both by direct grant, and upon the principle of dedication.
(S. C., 9 N. Y. 246.)